                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 JAMES ANTHONY MCNALLY                                                               PLAINTIFF

 V.                                                      CAUSE NO. 3:17-CV-847-CWR-JCG

 DIRECTOR B.O.P. MARK INCH, et al.                                               DEFENDANTS



                   ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on February 7, 2019. Docket No. 46. The Report and

Recommendation clearly notified the parties that failure to file written objections to the findings

and recommendations contained therein within 14 days after service would bar further appeal in

accordance with Local Rule 72. Id.; see 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b)(2). The

Government filed notice of no objection on February 21, 2019. Docket No. 50.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly,

Defendants’ Motion to Dismiss, or in the Alternative, for Summary Judgment (Docket No. 30) is

GRANTED IN PART AND DENIED IN PART. The Eight Amendment claims against Director

Inch and Regional Director Inch are dismissed without prejudice for lack of personal jurisdiction.

The Eight Amendment claims against Dr. Chambers, Warden Nash, Dr. Natal are dismissed with

prejudice. The Plaintiff shall have 90 days from the entry of this Order to file an amended

Complaint to advance a claim against the United States under the Federal Tort Claims Act

(FTCA). 28 U.S.C. § 2672 et seq.

       SO ORDERED, this the 29th day of March, 2019.

                                              s/ Carlton W. Reeves
UNITED STATES DISTRICT JUDGE
